                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



DEVION KEITH ANDERSON,                    Case No. CV 17-08484-FMO (DFM)

            Petitioner,                   Order Accepting Report and
                                          Recommendation of United States
               v.                         Magistrate Judge

KEN CLARK, Warden, California
State Prison, Corcoran,

            Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections to the Report and Recommendation
were filed, and the deadline for filing objections has passed. The Court accepts
the report, findings, and recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition.


Date: May 1, 2019                          ___________/s/________________
                                           FERNANDO M. OLGUIN
                                           United States District Judge
